             Case 3:21-mj-03084-KAR Document 14 Filed 09/16/21 Page 1 of 1




                                                       U.S. Department of Justice

                                                       Nathaniel R. Mendell
                                                       Acting United States Attorney
                                                       District of Massachusetts
Main Reception: (413) 785-0235                         United States Courthouse
Facsimile:      (413) 785-0394                         300 State Street, Suite 230
                                                       Springfield, Massachusetts 01105-2926

                                                       September 16, 2021

FILED ON ECF WITHOUT ENCLOSURES
Via USAfx

Timothy G. Watkins, Esq.
Sandra Gant, Esq.
Assistant Federal Public Defenders
District of Massachusetts
Western Massachusetts Satellite Office
116 Pleasant Street, Suite 430
Easthampton, MA 01027

          RE: United States v. Dushko Vulchev
              Crim. No. 21-MJ-3084-KAR

Dear Counsel:

       Please find enclosed additional initial discovery in the above-captioned case labeled with
Bates number VULCHEV-02664. I am also sending you via e-mail a word-searchable log.

          Please do not hesitate to contact me with any questions.

                                                       Very truly yours,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                               By:     /s/ Deepika Bains Shukla                .
                                                       Deepika Bains Shukla
                                                       Assistant U.S. Attorney

Enclosures
